IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-80,035-01


EX PARTE STEVEN MCQUEEN WILLIAMS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W08-41179-X IN THE CRIMINAL DISTRICT COURT NO. 6

FROM DALLAS COUNTY



Per curiam.
 
O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to  murder, and was
sentenced to thirty years' imprisonment.  
	Applicant contends, among other things, that his plea was not knowingly and voluntarily
entered, and that his trial counsel rendered ineffective assistance because he advised Applicant
incorrectly and failed to enforce the conditions of the plea agreement.  Applicant was originally
charged with capital murder, but the State agreed to let him plead to the lesser offense of murder in
exchange for his testimony against two co-defendants.  Applicant turned down a twenty-year plea 

-2-
offer, and decided to enter an open plea to the trial court.  This decision was based in part on trial
counsel's representations that he knew the trial judge, John Nelms, who was a visiting judge at the
time Applicant entered his plea.  Counsel advised Applicant that he  would likely receive a sentence
on the low end of the punishment range.  Counsel concedes that he told Applicant's mother that
Applicant would receive no more than fifteen years' imprisonment if he entered an open plea to
Judge Nelms and testified against his co-defendants.  Applicant did testify against both of his co-defendants, and apparently helped to secure convictions in both of the co-defendants' cases.  
	After Applicant had entered his plea to Judge Nelms and testified in his co-defendants' trials,
the sitting judge of the trial court, Jeanine Howard, returned from an absence and took over from
Judge Nelms.  Judge Howard granted new trials in both of Applicant's co-defendants' cases, in part
because she believed that Applicant had given perjured testimony and in part because of Brady
violations by the State.  Judge Howard also conducted Applicants' sentencing, over the objections
of defense counsel, and sentenced Applicant to thirty years' imprisonment.  Applicant had waived
his right to appeal as part of the agreement with the State. 
	The trial court has determined that trial counsel's performance was not deficient and finds
that there was no expectation at the time that Applicant entered his guilty plea and waived his right
to appeal that he would be sentenced by Judge Nelms, or that he would receive a sentence of less
than twenty years' imprisonment.  However, this Court believes that Applicant relied on the
erroneous representations of his trial attorney in agreeing to plead guilty and testify against his co-defendants.  Relief is granted.  The judgment in Cause No. W08-41179-X in the Criminal District
Court No. 6 District Court of Dallas County is set aside, and Applicant is remanded to the custody
of the Sheriff of Dallas County to answer the charges as set out in the indictment.  The trial court

-3-
shall issue any necessary bench warrant within 10 days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered:  February 5, 2014
Do not publish